Belcher, C.
This is an action to quiet the plaintiff’s title to a certain forty-acre tract of land in Los Angeles county.
Upon filing the complaint, a preliminary injunction was issued restraining the defendant from interfering with the plaintiff’s possession of the said land. The defendant answered, denying all the equities set up in the complaint, and alleging that the said land was unsurveyed government land, and that he had been in the actual possession of the same, and had cultivated a portion of it, for more than two years prior to the filing of the complaint. He afterwards moved for a dissolution of the injunction, and based the motion upon his verified answer and nine affidavits. At the hearing, the plaintiff filed a counter-affidavit made by himself, and the affidavits of several other parties, who deposed that the reputation for truth and veracity of one of the affiants for the defendant was bad, and that they would not believe him under oath. After due consideration, the court below granted the defendant’s motion, and *473dissolved the injunction, and from that order the plaintiff appeals.
The dissolution or continuance of a preliminary injunction is a matter largely within the discretion of the trial court, and, unless it appears from the records in the case that the discretion has been abused, the action of the court will not be disturbed on appeal. (Rogers v. Tennant, 45 Cal. 184: Patterson v. Board of Supervisors, 50 Cal. 344; Parrott v. Floyd, 54 Cal. 534; White v. Nunan, 60 Cal. 406.)
After carefully going over the record presented in this ease, we fail to see that the court below in any way abused its discretion in making the order appealed from.
We advise, therefore, that the order be affirmed.
Searls, C., and Temple, C., concurred.
For the reasons given in the foregoing opinion, the order appealed from is affirmed.
Garoutte, J., Harrison, J., Van Fleet, J.